 In the Matter of LADYESTER LINGERIE CORP.andINTERNATIONALLADIES GARMENTWORKERS UNION-AFFILIATE WITH THE COMMITTEEFOR INDUSTRIAL ORG.Case No. C-3.33.-Decided December 13, 1938Ladies' Undergarment Manufacturing Industry-Company-Dominated Union:organization meeting held with consent of employer during working hours, powerturned off by foreladies and employees instructed to attend ; immediate recogni-tion as bargaining representative without proof of majority and in face ofclaim by organization not company-dominated of right to represent employees ;acquiesence by employer in exodus of employees from plant during workinghours to attend meeting ; solicitation of memberships by forelady ; disestablished,as agency for collective bargaining-Contract: with organization found to becompany-dominated ; employer ordered to cease giving effectto-Unit Appropriatefor Collective Bargaining:all but supervisory and office employees ; no contro-versary asto-Representatives:proof of choice: union membership cards receivedand relied on in regular course of union's business sufficient without proof as toauthenticity of signatures and employment status where no discrediting evidenceoffered by employer ; subsequent transfer of memberships to company-dominatedunion given noeffect-Collective Bargaining:refusal to bargain by misleadingand dilatory negotiations while using company-dominated union to defeat genu-ine bargaining; employer ordered tobargain-Interference, Restraint, and Coer-cion:sponsoring and recognition of company-dominated union ; refusal to bargain.Mr. Samuel G. Zack,for the Board.Mr. Nathan DinkesandMr. Alfred S. Asciutto,of New York City,andMr. R. O. Brockway,of Berwick, Pa., for the respondent.Miss Anne Landy,ofWilliamsport, Pa., andMr. Michael Johnson,of Pottsville, Pa., for the International.Miss Margaret B. Bennett,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalLadies Garment Workers Union, herein called as the International, theNational Labor Relations Board, herein called the Board, by Bennet F.Schauffler, Acting Regional Director for the Fourth Region (Phila-delphia, Pennsylvania), issued its complaint, dated October 1, 1937,10 N. L. R. B., No. 39.518 DECISIONS AND ORDERS519against Lady Ester Lingerie Corporation, Berwick, Pennsylvania,herein called the respondent.The complaint and notice of hearingthereon were duly served upon the respondent and the Internationaland upon Berwick Independent Undergarment Workers Association,'herein called the Association.The complaint alleged that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Thereafter, the 'respondent filed its answer to the complaint,denying that it had engaged in or was engaging in the alleged unfairlabor practices and praying that the complaint be dismissed.Pursuant to notice, a hearing was held in Berwick, Pennsylvania,on October 14, 15, 18, 19, 20, 21, 22, 25, and 26, 1937, before HerbertWenzel, the Trial Examiner duly designated by the Board.TheBoard and the respondent were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theyissues was afforded the parties.At the end of the Board's case, the Trial Examiner granted a motionby counsel for the Board to amend the complaint by substituting"Berwick Independent Undergarment Workers Association" for "Ber-wick Loyal Undergarment Association" and "June" for "May"througliout'the complaint.Because of the granting of this motion,couiisel for the respondent moved that the hearings be set aside, whichmotion was denied.At the close of the hearing, the Trial Examineralso granted a motion by counsel for the Board to conform the plead-ings with the proof with respect to names, dates, and other minorvariations.At various times during the hearing, counsel for the re-spondent moved that certain allegations of the complaint and thecomplaint as a whole be dismissed, which motions were denied by theTrial Examiner, either at the hearing or in his Intermediate Report.All these rulings by the Trial Examiner are hereby affirmed.Several other rulings on motions and objections to the admission ofevidence were made by the Trial Examiner at the hearing and in hisIntermediate Report.The Board has reviewed these rulings and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.During the hearing, a written petition was filed by the respondentasking that the Board issue subpenas for certain records of the Inter-national.This petition was considered by the Board and denied.The parties were granted permission to argue orally at the end ofthe hearing and an opportunity to file briefs. The respondent availed' Incorrectly designated as "Berwick Loyal Undergarment Association." 520NATIONAL LABOR RELATIONS BOARDitself of its opportunity to argue and submitted a written copy of itsoral argument as a brief.On December 10, 1937, the Trial Examiner duly filed his IntermediateReport, in which he found that the respondent had engagedin and was engaging in the unfair labor practices alleged in thecomplaint.He recommended that the respondent cease and desistfrom interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, from dis-criminating or interfering with the formation or administration ofand from contributing support to the Association, or any other labororganization, and from refusing to bargain collectively with the Inter-national, and that the respondent withdraw all recognition from theAssociation as the representative of its employees for the purposesof collective bargaining, bargain collectively with the Internationalupon request, and post notices indicating its compliance with therecommendations.On December 30, 1937, the respondent filed its exceptions to theTrial Examiner's Intermediate Report and to certain of his rulings.On January 13, 1938, pursuant, to notice, a hearing was held inWashington, D. C., before the Board, for the purpose of oral argu-ment.The respondent was represented by counsel and the Interna-tional by its agents.At the hearing counsel for the respondent filedwith the Board a written statement of his oral argument.The Board has reviewed the exceptions to the Intermediate Report,and in so far as they are inconsistent with the findings, conclusions,and order, set forth below, finds them without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENT,The respondent is a New York corporation engaged in the businessof manufacturing and selling women's undergarments. Its principaloffices are in New York City and its plant is in Berwick, Pennsylvania.The respondent produces about 2,000 dozen garments a week, at anaverage aggregate value of $7,000 to $8,000.About 95 per cent of thematerials used in the manufacture of the garments are obtained out-side of the State of Pennsylvania, and about 85 per cent of the finishedproduct is sold and shipped outside of Pennsylvania.The respond-ent employs an average of about 130 persons. It was stipulated at thehearing that the respondent is engaged in interstate commerce.IT.THEORGANIZATIONS INVOLVEDTextileWorkers Organizing Committee, herein called the T. W.O. C., is a labor organization affiliated with the Congress of Indus- DECISIONS AND ORDERS521trial Organizations, formerly known as the Committee for IndustrialOrganization, herein called the C. I. 0., admitting employees of therespondent to membership.International Ladies Garment Workers Union is a labor organiza-tion formerly affiliated with the T. W. O. C. and the C. I. 0., admit-ting employees of the respondent to membership.Berwick Independent Undergarment Workers Association is anunaffiliated labor organization, admitting to membership only em-ployees of the respondent.III.THEUNFAIR LABOR PRACTICESA. TheAssociationOne afternoon early in May 1937 the respondent's Berwick attorney,R. O. Brockway, who appeared on behalf of the respondent at thehearing, and a local automobile merchant, Arthur F. Bower, cameto the respondent's plant and asked Evelyn Bower, a secretary-book-keeper in the office, if they might address the respondent's employees.Evelyn Bower said that they would have to see the manager of theplant and treasurer of the respondent, Aaron Sadock. She then an-nounced Arthur Bower's and Brockway's arrival to Sadock, saying,according to Sadock's testimony, "There are two gentlemen out hereand they wish to speak to the girls." Sadock testified that she didnot mention what the men wanted to speak to the employees about,but that he gave his permission, saying, "All right, they can goahead."Sadock said. it was his custom to let anyone speak to thegirls; but upon further examination he could recall no occasion uponwhich anyone had addressed the employees as a group, rememberingonly that magazine and other salesmen had been permitted to solicitbusiness in the plant.Arthur Bower testified that he also had aconversation with Sadock at this time, in which Sadock asked him,"What is the nature of what you want to talk ori," and upon Bower'sreplying, "We want to discuss some things with them," said, "I thinkyou can."Sadock denied at the hearing that he "spoke either toArthur Bower or to Brockway, but said he saw them walking throughthe plant.The testimony of neither Arthur Bower nor Sadock concerning thearrangements made to enable Bower and Brockway to address theemployees is convincing.The circumstances point clearly in the di-rection of some prearrangement between Sadock and Bower concern-ing the meeting.However, regardless of what conversations Sadockand Arthur Bower and Brockway may have had, the foreladiesturned off the power and told the employees to attend a meeting ina back room, of the plant. This was during working hours. Thetestimony is conflicting as to whether Sadock himself or the fore- 522NATIONAL LABOR RELATIONS BOARDladies also went to the meeting, but it is unnecessary to decidewhether they did or not, since the respondent's approval of and coop-eration in the meeting is established by Sadock's action in permittingit to be held during working hours and by the foreladies' coopera-tion in turning off the power and telling the employees to attend.At the meeting, Arthur Bower asked Brockway to "explain" theNational Labor Relations Act.The Act was not read aloud, andthe record does not show exactly what Brockway said; but Brock-way's statement was amplified by Arthur Bower. Bower said heunderstood that the Act required employees to join a union, that hewould advise them to get into some organization, and that if theyneeded any help, he and Brockway were there to help them.He saidhe believed the dues of a local organization would be less than thoseof an international union, that he understood a local organizationwas being formed, that he thought it would be a good thing to keepthe money in town, that the employees could join any union theywanted, but that they should "be represented."While he spoke, Bower had in his hands cards purporting to bemembership cards of "Berwick Loyal Undergarment Association."The cards stated that- "Berwick Loyal Undergarment Association"had been formed "by a group of men and women so that they maybargain intelligently as well as have all-around protection," and thatmembership was limited to employees of the respondent.At the endof his speech Bower said, "I told you what we think.We are leav-ing the cards with you.We are leaving.Do whatever you wish."He then handed the cards to one of the employees.At this point,another employee requested that "the other side" be explained by 'arepresentative of the International.Thereupon the meeting brokeup without any of the cards having been signed. There is no evi-dence that the International or the T. W. 0. C. was given anopportunity to explain "the other side."Bower's testimony concerning how he procured the cards is con-flitting and incredible.At one time he testified that as be came inthe door of the plant he saw Evelyn Bower holding the cards andasked her "if she had those cards," and that she said, "Yes."Heasked her if she would give him some of them. The only reason heknew she had them, he said, was because he saw them in her hands.By looking at the cards while she held them in her hands, he feltthat they would apply to the subject of his talk.Elsewhere in therecord, he testified that he saw them for the first time on a table inthe office when lie went to the respondent's plant.The printer of the cards, Fred Burlingame, testified that theyhad been ordered by another secretary-bookkeeper in the respondent'soffice, Eleda Switcher, and charged to the respondent's account.Hegave two conflicting reasons for charging the printing of the cards DECISIONS AND ORDERS523to the respondent : one, that he assumed the respondent would pay thebill; the other, that the entry was merely for the purpose of notingSwitcher's address.He testified that Switcher said when she gave theorder; "We haven't any money, you will have to trust us for it,"and that no bill for the cards had been sent to the respondent.Thecards were finally paid for by a check of "Lady Ester EmployeesAssociation," dated August 11, 1937, and signed by Evelyn Bower.While Burlingame's testimony is not convincing, the evidence doesnot affirmatively connect the respondent with the printing of thecards.We find that the respondent did not have the cards printedand did not pay for them.Bower said in his speech that he understood -a local organizationwas being formed.Except for the cards which he received fromEvelyn Bower at the meeting, there is no indication in the recordthat any such organization had in fact been initiated.As far as therecord shows, the idea of forming an independent union did notoriginate among the employees -themselves but was suggested tothem by Bower in his speech.Nothing further was done toward organizing an independent unionat the respondent's plant until about the middle of July 1937.AboutJuly 10, 1937, a campaign was begun to secure signatures to the cardsArthur Bower had left with the employees at the May meeting. Thiswas after the International, as indicated hereafter in subsection Bof this section, had been designated by the majority of the respond-ent's employees as their representative for the purpose of collectivebargaining, and had attempted to bargain collectively with the re-spondent.At the time inside union activities were revived at therespondent's plant, the International was waiting for an answer fromthe respondent concerning an agreement which the International hadproposed and which the respondent had referred to, its attorney.On July 14, 1937, an employee of the respondent, Jeanette Collins.arranged for a meeting after working hours at the Y. M. C. A. Col-lins testified that this meeting was called because many of the cardsleft by Arthur Bower had been signed by employees of the respondentand for the purpose of forming an independent union. Thirty-six outof about 100 employees then working attended. At Collins' invitation,one of the organizers of an independent union at the American Carand Foundry Company, named Shadle, addressed the meeting. Shadlebrought with him prepared bylaws and ballots and aided in the elec-tion of officers.Collins was elected president.The name BerwickIndependent Undergarment Workers Association was adopted, andafter the meeting this name was substituted in ink for Berwick LoyalUndergarment Association, previously printed on the cards. Shadlealso drafted a letter to the respondent requesting recognition of theAssociation as the sole bargaining agent for the respondent's em- 524NATIONAL LABOR RELATIONS BOARDployees, which letter was sent to the respondent on July 15, 1937.TheAssociation letter, signed by Collins as president, did not make anyrepresentations concerning whether or not a majority of the employeeshad designated the Association as their agent for the purpose of col-lective bargaining.Nevertheless, the next day Aaron Sadock sent aletter to Collins granting the Association the requested recognition.Sadock's letter did not make any inquiries concerning the Associa-tion's right to represent the respondent's employees; but Sadock testi-fied that as Collins happened to be passing by his office that day heasked her whether the Association represented a majority and that shesaid it did.He testified further that he thought an employer wasrequired to bargain with the representatives of the majority, becausehe had read of such a requirement in the papers.Some time between July 14 and July 19, 1937, the following notice,which was typed by one of the stenographers in the respondent's office,on company time, was posted in the plant :NoticeAll Those Employees Wishing to Sign a -Local Union Card,You May Do So Until Monday Noon, July, 19th.JEANE7TE COLLINS,President of the Berwick Independent Undergar-ment Association of the Lady Ester Lingerie Corp.Collins testified that she felt free to ask the stenographers in theoffice to do typing for the Association because they were members ofthe Association.Sometimes they typed on their own time; sometimeson company time.At noon on July 19,1937, Collins engaged a room at the Y. M. C. A.and notified the girls that the Association was going to have a meetingduring working hours at 2 p. m. She asked the forelady if therewould be any objection to the girls' going to the meeting, and theforelady replied that she did not know. Just before 2 p. m. Collins,who was not a supervisory employee, herself turned off the powerand led the girls out of the plant. The meeting consumed the balanceof the working day.As the girls were leaving the plant, Collins met Sadock. She testi-fied concerning this meeting as follows :A. He was in the pressing department.Q.What did he say to you?A. He asked me what was going on.Q.What did you say to him?A. I said, "I have a meeting this afternoon."Q.What did he say? DECISIONS AND ORDERS525A. He said, "You are taking all of my girls."Q.What did you reply?A. I said, "Well, we are having a meeting," and left him stand-ing there.Q. And you left him standing there?A. Of course.We had a meeting.This testimony was corroborated by Sadock. Since he knew Collinswas the president of the Association and had been dealing with heras such, he must, of course, have understood that the meeting wasbeing held by the Association.Although Sadock did not try to pre-vent the girls from going to the meeting, the next day, according toCollins, he scolded her for holding the meeting during working hours.Collins testified that she held the meeting during working hours tobe sure that the girls would attend.About 75 employees were pres-ent, although only 36 had gone to the meeting on July 14. All but afew of the girls employed by the respondent were on a piece-workbasis and did not, therefore, receive compensation for the time lost.Atthe meeting a committee was chosen to bargain with the respondent.The respondent disclaims any connection with this meeting, andCollins and Aaron Sadock testified that it was not discussed withSadock beforehand.We do not believe that Collins would have evenattempted to turn off the power and to hold an Association meetingduring working hours without previous permission from Sadock.Whatever the conversation between Collins and Sadock may havebeen before or after the meeting, the failure of Sadock and thesupervisory employees to take steps to prevent the turning off ofthe power and the cessation of work constituted open sponsorshipof the meeting by the respondent.According to uncontradicted testimony, one of the foreladies furtheraided the Association by asking employees to join the Association,on one occasion during working hours.On July 25, 1937, the International mailed notices to its membersto attend a special meeting on July 27, and on the day of the meetingthe following notice, typed in the respondent's office on companytime, was posted in the plant by Collins :NoticeAll girls receiving cards regarding a meeting to be held tonitefor the employees has been misinformed asthere will be nomeeting.JEANETTE COLLINS,President, Berwick Independent UndergarmentWorkers Association. 526NATIONAL LABOR RELATIONS BOARDOn July 28, 1937, the respondent signed a contract with the Asso-ciation, after Aaron Sadock had been shown a number of cardspurporting to be Association membership cards signed by a majorityof the respondent's employees.Sadock did not examine the cards ormake any effort to check their authenticity or number.By Sadock's cooperation in holding the Brockway and Bower meet-ing, by the foreladies' action in turning off the power and tellingthe employees to attend, by Sadock's immediate recognition of theAssociation as the exclusive bargaining representative of the em-ployees, without any proof of the right of the Association to act asthe employees' representative and in the face of the International'sclaim that it was the representative duly chosen by a majority of theemployees, by Sadock's acquiescence in the holding of the Associationmeeting of July 19 during working hours, and by the solicitation ofAssociation memberships by at least one of the foreladies, the re-spondent initiated, encouraged, and fostered the Association.We find that the respondent, by the above-described course of con-duct, has dominated and interfered with the formation and admin-istration of the Association and has contributed support to it and hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The refusal to bargain with the International1.The appropriate unitThere was no controversy at the hearing concerning the unit ap-propriate for purposes of collective bargaining.The complaint al-leged that the employees of the respondent engaged in productionconstitute an appropriate unit.A single unit consisting of all therespondent's employees, except foreladies and office workers, was usedin stipulating the number of employees on the respondent's pay roll,for the purpose of determining whether the number of membershipcards put in evidence by the International and by the Associationwas sufficient to constitute a majority of the number of employeesstipulated.Nothing in the testimony or in the nature of the re-spondent's business suggests reasons why any groups of employees,other than supervisory employees and office workers, should be ex-cluded from the bargaining unit.No distinctions based upon thework performed were made in the organizing campaigns conductedby the T. W. O. C., the International, and the Association.No his-tory of collective bargaining other than the attempts to bargain madeby the International in and after June 1937 and by the Associationin July 1937 is shown.We find that all employees at the respondent's plant, except super-visory employees and office workers, constitute a single unit appro- DECISIONS AND ORDERS527priate for the purposes of collective bargaining with respect to ratesof pay, wages, hours of work, and other conditions of -employment,and that said unit will insure to the employees of the respondent thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.2.The majorityThe complaint, as amended, alleged that on or about June 1937,and thereafter the International was the duly designated representa-tive of the respondent's employees for the purposes of collectivebargaining.At the hearing 108 2 signed membership cards of theT.W. O. C. or of the International were received in evidence.Eachcard stated on its face that the member signing it was an employeeof the respondent.Two of these cards have been eliminated fromconsideration because the girl whose signature purportedly appearson one was unable to identify her signature at the hearing, andbecause the other is a duplicate of one of the cards in evidence.Ofthe remaining 106, 87 bear a date in May, 9 a date in the first 2weeks in June, 5 a date in the last 2 weeks in June, and 5 are undated.The number of persons, other than foreladies and office workers,employed in the respondent's plant was stipulated at the hearing tobe as follows :During the 2 -week periodending:No ofemployeesMay 22----------------------------------------------------191June 5-----------------------------------------------------168June 19----------------------------------------------------153July3-----------------------------------------------------131July17----------------------------------------------------92July31----------------------------------------------------103The respondent objected to the admission of many of the cards, onthe grounds that the signatures on them had not been identified andthat the persons purporting to have signed the cards had not beenshown to be employees of the respondent, and to the admission ofmost of the cards because they designated the T. W. O. C., ratherthan the International, representative for the purposes of collectivebargaining.Forty-eight of the cards bearing a May date, 3 of those bearinga date in the first 2 weeks in June, 3 bearing a date during the second2 weeks in June, and 3 of the undated cards were identified, by stipu-lation or otherwise, as to signature and as having been signed byemployees of the respondent, making a total of 57, or, without theundated cards, a total of 54.Membership in the International, but2 In his written statement left with the Board during oral argument,counsel for the re-spondent says approximately 109 International cards were offered in evidence. 528NATIONAL LABOR RELATIONS BOARDnot employment by the respondent, was also established with respectto 8 other persons whose names appear on a May card, and 1 personwhose name appears on an undated card, making a total of 66 mem-berships in the International identified, or, without the undated cards,a total of 62.3Anne Landy, an organizer for the International, testified that allthe cards were part of the regular union records of the International,that they had been relied upon in making up other records of theInternational, that notices had been sent out in conformity with thenames and addresses appearing on the cards, and that at no time hadthere been any indication that the persons whose names appeared onthe cards had not signed the cards or were not employees of therespondent.The respondent did not adduce any evidence tending to show thatthe cards are not what they purport to be. It did not introduce itspay roll to show that the names of the persons appearing on the cardsdid not also appear on the pay roll, or make a comparison of sig-natures, or in any other manner indicate that the signatures are notauthentic.Under the circumstances we have concluded that the cards werein fact signed by the persons whose names appear on them, and thatsuch persons were employees of the respondent.4The fact that T. W. O. C. rather than International cards wereintroduced is immaterial.The language on the T. W. O. C. cardsauthorized the T. W. O. C. "its agents or representatives" to act forthe undersigned, and it was established at the hearing that the In-ternational was acting as the representative of the T. W. O. C.We find, therefore, that at the time it first attempted to negotiatewith the respondent in June 1937, and at all times thereafter, the In-ternational was the duly designated representative of a majority ofthe respondent's employees in an appropriate unit and pursuant toSection 9 (a) of the Act was the exclusive representative of all theemployees in such unit for purposes of collective bargaining in re-spect to rates of pay, wages, hours of work, and other conditions ofemployment.3.Refusal to bargainAbout the second week in June 1937, David Gingold, State super-visor of the International, which had been designated by the T. W.O. C. as its agent for collective bargaining with the respondent, in-8 The respondent says in the written statement left with the Board at oral argument :"Approximately 63 were identified by their signatures and as to those identified, we hadno objection to their introduction."The statement does not indicate exactly how the fig-ure of 63 was reached.4 SeeMatter of The Jacobs Bros. Co., Inc.andUnited Electrical and Radio, Workers ofAmerica, Local1226, 5 N. L. R. B. 620;Matter of Blackstone Manufacturing CompanyandInternational Association of Machinists, Lodge 1240, affiliated unth the American Federationof Labor,7 N. L. R. B. 1169. DECISIONS AND ORDERS529formed Aaron Sadock that the International represented a majorityof the respondent's employees and wished to bargain collectively forthem.Aaron Sadock replied that the matter would have to be dis-cussed with his brother, Morris Sadock, president of the respondent,who was then out of town.About a week later, Gingold and Landy met with Aaron and Mor-ris Sadock and proposed that the respondent sign an agreement withthe International.Gingold testified that at this meeting, as proofof the right of the International to represent the respondent's em-ployees, Landy offered to show the Sadocks T. W. 0. C. cards signedby a majority of the respondent's employees, but that the cards werenot examined because Morris Sadock said he conceded the Inter-national represented a majority of the employees and was interestedonly in the terms of the proposed agreement.Morris Sadock deniedat the hearing that any mention of a majority had been made inthat conference.Aaron Sadock, on the other hand, testified thatGingold had said that the International represented a majority.It is unnecessary to decide whether or not the majority issue wasraised in that conference, since if it was, we believe that the Interna-tional was prepared to prove its claim and if it was not, the respond-ent tacitly waived, any question concerning majority representationby treating with the International as though such question did notexist.At this conference, Morris Sadock asked to see a copy of an agree-ment recently entered into between the International and one of therespondent's chief competitors.There is some confusion in the recordconcerning whether it was at this meeting or some days later thatGingold gave Morris Sadock a copy of the International's agreementwith the respondent's competitor. In any case, Morris Sadock wasgiven a copy and was asked to sign a similar agreement with theInternational.At that time, it was understood that Morris Sadockwould consult the respondent's attorney concerning the proposedagreement and would notify Gingold when the attorney had finishedconsidering it .5Some weeks elapsed and Gingold received no word from Sadock.Finally about the first week in July, after several unsuccessful ef-forts,Gingold succeeded in reaching Sadock in New York City bytelephone.Gingold testified that Sadock said he was not backing out,that there was no hurry, and* that they would "get together."Gin-gold further testified that in one telephone communication he accusedSadock of "stalling" and acting in bad faith and that Sadock repliedthat there was no work and plenty of time. Sadock testified that hetold Gingold the contract was still in the hands of the respondent's8This was Gingold's understanding, and, although Morris Sadock testified on direct ex-amination that Gingold was to get in touch with him, not he with Gingold, on cioss-examination he said that he was to notify Gingold. 530NATIONAL LABOR RELATIONS BOARDattorney, but he was not questioned specifically concerning Gingold'sversion of what was said over the telephone.The International called a strike at the respondent's plant on August3, 1937.From August 3 until August 23 the plant did not operate.Association officials were active in trying to break the strike.OnAugust 9 Collins and other members of the Association called onemployees who, according to rumor, had said that they had been co-erced into signing Association cards, and secured 80 signatures to apaper addressed "To Whom It May Concern" stating that the under-signed had formed the Association without coercion and had selectedit as their representative for the purposes of collective bargaining, andthat the Association was not dominated or subsidized by the respond-ent.This statement was first taken to the justice of the peace andsworn to by the persons securing the signatures, and then to the bur-gess of Berwick to bolster a request by the Association for protection.A few days later, on August 12, Collins, on behalf of the Associa-tion, wrote a letter to the Regional Office of the Board`in Philadelphiarequesting an, election.Subsequently a telegram containing a similarrequest was sent to the United States Department of Labor.Afterthe strike had ended, Collins received election petition forms fromthe Board; but the forms were never filled out because, according toCollins' own testimony, the only purpose in requesting the forms wasto end the strike.Since the respondent had already signed an agree-ment with the Association, Collins thought an election after the strikewould be unnecessary.The strike was terminated on September 6, 1937, pursuant to anagreement entered into between the respondent and the Internationalon September 3, 1937, providing that the International discontinuepicketing and that all employees then on strike be reinstated to theirformer positions without loss of any rights and privileges previouslyenjoyed by them. It was also agreed that should the Board upholdthe charges of the International in this case, the respondent wouldenter into a written agreement with the bargaining agency designatedby the Board, within thirty (30) days of such designation, unlesswithin that period either party took an appeal from the Board's orderto the Circuit Court.In May and July, as found above, the respondent had been sponsor-ing the Association, and on July 15, 1937, had recognized the Associa-tion as the exclusive representative of its employees for the purposeof collective bargaining, without requiring proof of the right of theAssociation to represent the employees, and, on July 28, 1937, signeda contract with the Association, without submitting it to the respond-ent's attorney beforehand.The respondent did not notify the Inter-national of its dealings with the Association during this period, but, DECISIONS AND ORDERS531as indicated above, stated that negotiations were being delayed becausethe respondent's attorney had not finished studying the agreement pro-posed by the International. In fact, as far as the record shows, itwas not until the latter part of August that Sadock told the Interna-tional,which was still trying to negotiate an agreement, that therespondent had signed a contract with the Association.The only reasonable conclusion to be drawn from the respondent'sevasive and dilatory tactics in its negotiations with the International,while the respondent was at the same time sponsoring the formationof the Association, is that the respondent was not bargaining in goodfaith with the International but was merely making a show of bar-gaining until such time as the company-dominated Association mightbe used by the respondent to defeat its employees' right to bargainthrough representatives of their own choosing.We find that in June 1937, and thereafter, the respondent refusedto bargain collectively with the International as the representative ofits employees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions of employment andhas thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.We shall order the respondent to cease and de-sist from such interference, restraint, and coercion.We have found that the respondent has dominated and interferedwith the formation and administration of and has contributed sup-port to the Association.By such domination, interference, and sup-port the respondent has prevented the free exercise by its employeesof their right to self-organization and collective bargaining. Inorder 'to restore to the employees the full measure of their rightsguaranteed under the Act, we shall order the respondent to, withdrawall recognition from the Association and to disestablish it as repre-sentative of its employees for the purpose of dealing with the re- 532NATIONAL LABOR RELATIONS BOARDspondent concerning grievances, labor disputes, rates of pay, wages,hours of work, or other conditions of employment," and to give noeffect to the contract between the respondent and the Association, orany renewal thereof.We have found that a majority of the respondent's employeeswithin the appropriate unit have designated the International as theirrepresentative for the purposes of collective bargaining.The re-spondent contends, however, that regardless of whether or not theInternational represented a majority of the employees in June 1937,the respondent should not now be required to bargain with the Inter-national because a majority of the employees have since joined theAssociation. It was stipulated at the hearing that employees who hadat one time signed International cards and had subsequently signedAssociation cards would testify that no foreh^dy or supervisor hadsuggested that they join the Association, that they had not in anyway been coerced to join the Association or threatened with loss ofemployment, that by signing the Association cards they had desig-nated the Association as their agent for the purposes of collectivebargaining, that in so doing they had intended to renounce theirmembership in the International, and that such renunciation had notbeen caused by threats of loss of employment or coercion made to thempersonally.A number of witnesses testified to the same effect.Al-together about 50 changes in membership are included in this evi-dence.We give full credit to the stipulation, but we do not attachsignificance to this evidence.The respondent's refusal to bargainwith the International and its sponsoring of the company-dominatedAssociation, even in the absence of individual threats of loss of e1n-ployment or other personal coercion, necessarily had the effect of coer-cing the employees to renounce the International and to substitutethe labor organization controlled by the respondent.Under such cir-cumstances it was to be expected that many employees would renouncethe International and join the Association.The respondent's unfairlabor practices cannot, however, operate to change the bargainingrepresentatives previously selected by the untrammeled will of themajority.Were we to hold otherwise, we would be ` rewarding therespondent's illegal acts with partial success and permitting the effectof the unfair labor practices to continue, thereby frustrating the exer-cise of the right of the employees to choose their own representativesfree from employer interference.Such an order would defeat, noteffectuate, the policies of the Act. In order to effectuate the policies ofthe Act, we must restore, as nearly as possible, the status quo beforeMatter of Pacific Greyhound Lines, Inc.and ,Brotherhoodof LocomotiveFiremen andEnginemen,2 N L R. B. 431, Board's order enforcedinNational Labor Relations Boardv Pacific Greyhound Lines,(CCA-9; 1937) 91 F (2d) 458. rev'g and aff'g in part (1936)2 N L R B 431 ; (1938) 901 U S 272, rev'g (CCA-9; 1937) 91 F (2d) 458 DECISIONS AND ORDERS533the unfair labor practices were committed and secure to the em-ployees their right to bargain through the representatives they haveselected with full freedom of choice:We will, therefore, base ourorder upon the majority obtaining upon the date of the refusal to bar-gain and require the respondent to bargain with the Internationalupon request.7Upon the basis of the foregoing findings of fact, and upon the en-tire record in the proceeding, the Board makes the following :CONCLUSIONS Or LAW1.TextileWorkers Organizing Committee, International LadiesGarment Workers Union, and Berwick Independent UndergarmentWorkers Association are labor organizations within the meaning, ofSection 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of and contributing support to Berwick In-dependent Undergarment Workers Association, has engaged in andis engaging in unfair labor practices within the meaning of Section 8(2) of the Act.3.All employees at the respondent's plant, except supervisory em-ployees and office workers, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.4. In June 1937 International Ladies Garment Workers Unionwas, and at all times thereafter has been, the exclusive representativeof all employees in such unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.5.By refusing to bargain collectively with International LadiesGarment Workers Union as the exclusive representative of the em-ployees in such unit, the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (5) of theAct.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.7.The unfair labor practices enumerated above are unfair laborpractices affecting commerce within the meaning of Section 2 (6)and (7) of the Act.'Matter of Bradford Dyeing Association(U. S A ) (a Corporation)andTextileWork-ers' Organizing Committee of the 0. 1. 0 , 4 NL R. B 604 ;Matter of Taylor Trunk Com-panyandLuggage Workers Union, Local No 50 of the International Ladies' Hand Baa,Pocketbook and Novelty Workers Union,6 N. L R. B. 32 ;Matter of InlandSteelCornpaii'landSteelWorkers' Organizing Committee and Amalgamated Association of Iron,Steel, andTin Workers of Nor th America,Lodge Nos G^, 1010, and 1101, 9N. L R B 783147841-39-vol 10-35 534NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Lady Ester Lingerie Corporation, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International LadiesGarment Workers Union as the exclusive representative of all of theemployees at the respondent's plant, except supervisory employeesand office workers, with respect to rates of pay, wages, hours of work,and other conditions of employment;(b)Dominating or interfering with the administration of and con-tributing support to Berwick Independent Undergarment WorkersAssociation, or any other labor organization ;(c)Giving effect to its contract with the Association, or anyrenewal thereof ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International LadiesGarment Workers Union as the exclusive representative of all theemployees at the respond is plant, excluding supervisory employeesand office workers, with respect to rates of pay, wages, hours ofwork, and other conditions of employment;(b)Withdraw all recognition from Berwick Independent Under-garmentWorkers Association as representative of any of its em-ployees for the purposes of dealing with it with respect to griev-ances, labor disputes, wages, rates of pay, hours of work, and otherconditions of employment, and completely disestablish Berwick In-dependent Undergarment Workers Association as such representa-tive(c) Immediately post, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, in conspic-uous places throughout its plant, notices to its employees stating:(1) that the respondent will cease and desist as aforesaid; (2) thatthe respondent will, upon request, bargain with International LadiesGarment Workers Union as the representative of all the employees DECISIONS AND ORDERS535at its plant, except supervisory employees and office workers, withrespect to rates of pay, wages, hours of work, and other conditionsof employment; (3) that the respondent's employees are free tojoin and assist any labor organization for the purposes of collec-tive bargaining with respondent; (4) that the respondent has with-drawn all recognition of Berwick Independent UndergarmentWorkers Association as the representative of any of its employeesfor the purposes of dealing with it, with respect to grievances, labordisputes, wages, rates of pay, hours of work, or other conditions ofemployment, and that Berwick Independent Undergarment WorkersAssociation is disestablished as such representative, and that re-spondent's contract with the Association, or any renewal thereof is ofno effect;Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps the-respondent has taken to comply herewith.0